DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/980,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 16/980,099 teaches a rear glass that is attachable to a resin lift-up back door in a rear of a vehicle, the rear glass comprising a glass plate; a defogger that is arranged in the vicinity of a center of the glass plate in an up-down direction; and an AM antenna that is arranged upward of the defogger on the glass plate, wherein the AM antenna includes a power supply part and an antenna element that extends from the power supply part (Claims 1 and 9).
Regarding claim 5, Application No. 16/980,099 teaches at least one additional antenna for receiving broadcast waves other than the AM broadcast waves (Claims 1 and 9).
Regarding claim 6, Application No. 16/980,099 teaches wherein the additional antenna is arranged upward of the defogger (Claims 1 and 9). 
Regarding claim 8, Application No. 16/980,099 teaches wherein the additional antenna is an FM antenna (Claims 1 and 9).
Claims 1, 5-6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,985,438. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,985,438 teaches a rear glass that is attachable to a resin lift-up back door in a rear of a vehicle, the rear glass comprising a glass plate; a defogger that is arranged in the vicinity of a center of the glass plate in an up-down direction; and an AM antenna that is arranged upward of the defogger on the glass plate, wherein the AM antenna includes a power supply part and an antenna element that extends from the power supply part (Claims 1 and 6).
Regarding claim 5, U.S. Patent No. 10,985,438 teaches at least one additional antenna for receiving broadcast waves other than the AM broadcast waves (Claims 1 and 6).
Regarding claim 6, U.S. Patent No. 10,985,438 teaches wherein the additional antenna is arranged upward of the defogger (Claims 1 and 6). 
Regarding claim 8, U.S. Patent No. 10,985,438 teaches wherein the additional antenna is an FM antenna (Claims 1 and 6).
Regarding claim 9, U.S. Patent No. 10,985,438 teaches wherein the additional antenna is a digital television antenna (Claim 7).
Claims 1, 5-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 7,227,503. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 7,227,503 teaches a rear glass that is attachable to a resin lift-up back door in a rear of a vehicle, the rear glass comprising a glass plate; a defogger that is arranged in the vicinity of a center of the glass plate in an up-down direction; and an AM antenna that is arranged upward of the defogger on the glass plate, wherein the AM antenna includes a power supply part and an antenna element that extends from the power supply part (Claims 1 and 4-5).
Regarding claim 5, U.S. Patent No. 7,227,503 teaches at least one additional antenna for receiving broadcast waves other than the AM broadcast waves (Claims 1 and 4-5).
Regarding claim 6, U.S. Patent No. 7,227,503 teaches wherein the additional antenna is arranged upward of the defogger (Claims 1 and 4-5). 
Regarding claim 8, U.S. Patent No. 7,227,503 teaches wherein the additional antenna is an FM antenna (Claims 1 and 4-5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US Pat Pub# 2008/0169990).
Regarding claim 1, Taniguchi teaches a rear glass 101 (Fig. 1) that is attachable to a resin lift-up back door in a rear of a vehicle 100 (Fig. 1), the rear glass comprising a glass plate 101 (Fig. 1); a defogger 40 (Figs. 1-2) that is arranged in the vicinity of a center of the glass plate in an up-down direction; and an AM antenna 10 (Figs. 1-2) that is arranged upward of the defogger 40 (Figs. 1-2) on the glass plate 101 (Fig. 1), wherein the AM antenna 10 (Figs. 1-2) includes a power supply part 30 (Figs. 1-2) and an antenna element 10 (Figs. 1-2) that extends from the power supply part 30 (Figs. 1-2).
Regarding claim 5, Taniguchi teaches at least one additional antenna 20 (Figs. 1-2) for receiving broadcast waves other than the AM broadcast waves.
Regarding claim 6, Taniguchi teaches wherein the additional antenna 20 (Figs. 1-2) is arranged upward of the defogger 40 (Figs. 1-2). 
Regarding claim 8, Taniguchi teaches wherein the additional antenna is an FM antenna 20 (Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US Pat Pub# 2008/0169990) in view of Tadokoro (US Pat Pub# 2012/0249382).
Regarding claim 7, Taniguchi teaches the limitations in claims 1 and 5.  Taniguchi fails to teach a sub antenna.
Tadokoro teaches wherein the additional antenna includes a main antenna and a sub-antenna, and the antenna is arranged between the main antenna and the sub-antenna in a horizontal direction (Fig. 1 and Sections 0009 and 0012 and Claim 1, main antenna and sub-antenna).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sub antenna as taught by Tadokoro into Taniguchi’s rear glass in order to improve antenna diversity (Section 0009).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US Pat Pub# 2008/0169990) in view of Oshima et al. (US Pat Pub# 2007/0247379).
Regarding claim 9, Taniguchi teaches the limitations in claims 1 and 5.  Taniguchi fails to teach a digital television antenna.
Oshima teaches wherein the additional antenna is a digital television antenna (Section 0027, digital television antenna).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a digital television antenna as taught by Oshima into Taniguchi’s rear glass in order to increase the functionality of receiving different content.
Regarding claim 10, the combination including Oshima teaches at least one of a digital television antenna and a DAB antenna that are arranged downward of the defogger on the glass plate (Section 0027, digital television antenna downward of the defogger).
Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/17/2022